UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 15-4593


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JOSEPH DEE JACOBS, a/k/a Weezo,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.    Joseph F. Anderson, Jr., Senior
District Judge. (3:14-cr-00667-JFA-18)


Submitted:   July 28, 2016                   Decided:    August 1, 2016


Before MOTZ and     HARRIS,   Circuit    Judges,   and   DAVIS,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Jessica Salvini, SALVINI & BENNETT, LLC, Greenville, South
Carolina, for Appellant.    John David Rowell, Assistant United
States Attorney, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Joseph    Dee    Jacobs       appeals         his     conviction      and     188-month

sentence    imposed    following          his      guilty     plea    to   conspiracy          to

distribute and possess with intent to distribute a quantity of

cocaine, in violation of 21 U.S.C. § 846 (2012).                                 On appeal,

Jacobs’     counsel    has     filed       a       brief    pursuant       to     Anders       v.

California,    386    U.S.     738    (1967),         stating    that        there      are    no

meritorious     issues       for     appeal         but     questioning         whether       the

Government breached the plea agreement in declining to move for

a downward departure and whether the district court imposed an

unreasonable sentence.         Jacobs was notified of his right to file

a pro se supplemental brief but has not done so.                           The Government

has declined to file a response brief.                         For the reasons that

follow, we affirm.

     Jacobs    first     asserts       that          the    Government       breached         its

obligations under the plea agreement by failing to move for a

downward    departure    based       on    substantial         assistance.           Because

Jacobs did not raise this argument in the district court, we

review the issue for plain error.                    Puckett v. United States, 556

U.S. 129, 133-34 (2009); see Henderson v. United States, __ U.S.

__, 133 S. Ct. 1121, 1126-27 (2013) (describing standard).                                      A

defendant    alleging    a     breach          has    the    burden     to      prove     by    a

preponderance of the evidence that the Government breached the



                                               2
plea agreement.            United States v. Conner, 930 F.2d 1073, 1076

(4th Cir. 1991).

      The plain language of Jacobs’ plea agreement obligated the

Government to move for a downward departure only if it deemed

Jacobs’      cooperation           as    substantial           assistance        in      the

investigation or prosecution of another person.                       Because defense

counsel candidly admitted at sentencing that Jacobs’ cooperation

had not arisen to the level of substantial assistance, and the

record    provides     no     basis     to    conclude    otherwise,       we    find     no

breach of the plea agreement.

      Jacobs’ counsel also questions whether the district court

imposed an unreasonable sentence.                     We review Jacobs’ sentence

for reasonableness, applying “a deferential abuse-of-discretion

standard.”     Gall v. United States, 552 U.S. 38, 46 (2007).                            We

first ensure that the court “committed no significant procedural

error,”      such     as     improper        calculation        of   the    Sentencing

Guidelines,         insufficient        consideration          of    the    18        U.S.C.

§ 3553(a)     (2012)       factors,     and       inadequate    explanation       of     the

sentence imposed.           United States v. Lynn, 592 F.3d 572, 575 (4th

Cir. 2010) (internal quotation marks omitted).                        If we find the

sentence procedurally reasonable, we also review its substantive

reasonableness under “the totality of the circumstances.”                             Gall,

552   U.S.    at     51.      We    presume        that   a    within-Guidelines         is

substantively reasonable.               United States v. Louthian, 756 F.3d

                                              3
295,   306    (4th      Cir.),     cert.          denied,      135     S.     Ct.    421    (2014).

Jacobs bears the burden to rebut this presumption “by showing

that the sentence is unreasonable when measured against the 18

U.S.C. § 3553(a) factors.”                  Id.

       Our review of the record indicates that Jacobs’ sentence is

reasonable.            The     court        properly         calculated        the     applicable

Sentencing Guidelines range, considered the parties’ sentencing

arguments, and provided a reasoned explanation for the sentence

it   imposed,      expressly       grounded            in    various     § 3553(a)         factors.

The court specifically considered Jacobs’ request for a downward

departure or variance but reasonably declined to sentence him

below the Guidelines range, concluding that such a reduction was

unwarranted        based      on      the    nature          and     circumstances          of    the

offense—including the substantial benefit Jacobs had received by

pleading     to    a   lesser      included            offense—and       in    order       to    avoid

unwarranted sentencing disparities.                          See 18 U.S.C. § 3553(a)(1),

(6).        Further,         Jacobs     fails          to    rebut     the     presumption         of

substantive        reasonableness                 accorded         his        within-Guidelines

sentence.

       In   accordance         with    Anders,          we    have    reviewed        the       entire

record in this case and have found no meritorious issues for

appeal.       We    therefore         affirm       the       district       court’s    judgment.

This court requires that counsel inform Jacobs, in writing, of

the right to petition the Supreme Court of the United States for

                                                   4
further review.     If Jacobs requests that a petition be filed,

but counsel believes that such a petition would be frivolous,

then counsel may move in this court for leave to withdraw from

representation.     Counsel’s motion must state that a copy thereof

was served on Jacobs.

     We dispense with oral argument because the facts and legal

contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                                AFFIRMED




                                   5